Citation Nr: 1212798	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement an increased rating for enteritis (Crohn's disease) with granulomatous hepatomegaly with anemia (quiescent), currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO increased the rating for the Veteran's enteritis (Crohn's disease) with granulomatous hepatomegaly with anemia (hereafter referred to a Crohn's disease) from 0 to 30 percent.  The Veteran disagreed with the decision and requested a higher rating.

In December 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for back joint and muscle pain, claimed as secondary to Crohn's disease, has been raised by the record including the Veteran's December 2011 letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The symptoms of the Veteran's Crohn's disease have most nearly approximated severe impairment with numerous attacks per year and malnutrition, the health only fair during remissions.
CONCLUSION OF LAW

The criteria for a rating of 60 percent for enteritis (Crohn's disease) with granulomatous hepatomegaly with anemia  (quiescent) have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.114, Diagnostic Code (DC) 7325-7323 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In December 2006 and August 2010 letters, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for Crohn's disease.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the December 2006 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the December 2006 and August 2010 letters.

Moreover, in a July 2008 letter, the RO provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a December 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.  The Veteran was also provided with January 2007 and August 2010 VA-authorized examinations.  For the reasons stated below, the examinations were adequate for rating purposes.

Finally, during the December 2011 Board hearing, the undersigned and the Veteran's representative asked questions designed to explain the issue and indicate that it was incumbent upon the Veteran to submit any potentially relevant evidence in his possession in support of his claim.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in December 2011, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); Rules Governing Hearings Before the Agency of Original Jurisdiction and the Board of Veterans' Appeals; Clarification, 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased rating for Crohn's disease is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 60 percent rating is proper.

The Veteran's Crohn's disease is rated under 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7325-7323.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  DC 7325 is applicable to chronic enteritis and is to be rated as for irritable colon syndrome.  Irritable colon syndrome is rated under DC 7319 and 30 percent is the maximum schedular rating.  DC 7323 is applicable to ulcerative colitis.  Under DC 7323, a 30 percent rating is warranted for moderately severe impairment, with frequent exacerbations.   A 60 percent disability rating is warranted for severe impairment, with numerous attacks yearly and with malnutrition, with health only fair during remissions.  A 100 percent rating is warranted for pronounced impairment, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.

Lay testimony is competent as to observations as well as some matters of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   During the Board hearing, the Veteran testified to approximately monthly flare-ups of his disability, causing him to get severe stomach cramps and sometimes resulting in hospitalization.  Hearing Transcript, at 4.  The Veteran also testified to significant weight loss, having lost more than 35 pounds since his problems with Crohn's disease began in 2002.  Id. at 8.  In response to questions from his representative, the Veteran indicated that his health was at best fair and at worst poor.  Id. at 9.  The Veteran also testified that he took early retirement in September 2010, and that he had struggled for the two years prior to retirement and worked many half days because of the pain from his Crohn's disease.  Id. at at 11-12.  At the conclusion of the hearing, the Veteran's representative that the above evidence reflected that the Veteran's symptoms more nearly approximated those in the criteria for a 60 percent rating under DC 7323.  Id. at 13.   For the following reasons, the Board agrees, and finds that the evidence is consistent with the Veteran's testimony during the Board hearing. 

On the February 2007 VA-authorized examination, the Veteran indicated that his weight had gone from 195 pounds to 178 pounds within a 10 month period, he had nausea, vomiting, and alternating diarrhea and constipation, as well as daily abdominal pain.  He indicated that he did not have symptoms of hepatomegaly, i.e., he had never vomited blood, or had liver problems.  On examination, he was 175 pounds and well nourished.   Examination of the abdomen showed no tenderness and the liver was not palpable.  Liver function tests were normal and the prothrombin time was within normal limits.  In the diagnosis section, the examiner indicated that there was no change in the enteritis diagnosis, with subjective symptoms getting worse, but that the intestinal condition did not cause significant anemia or malnutrition.  The examiner also found that both granulomatous hepatomegaly and anemia had resolved.

On the August 2010 VA-authorized examination, the Veteran indicated that he was recently admitted to the hospital for rehydration and treatment with Prednisone and that he had lost 20 pounds over the previous year.  He again noted nausea, vomiting, alternating constipation and diarrhea, and abdominal pain and cramps.  The Veteran also indicated that the last time he was anemic in relation to his Crohn's disease was in 2002.  On examination, the Veteran was again 175 pounds and well nourished.  There was tenderness on examination of the abdomen, but no findings of hepatomegaly, or other abnormalities.  Blood test abnormalities were attributed to the Veteran's service connected splenectomy.  In the diagnosis section the examiner indicated that the diagnosis was changed to Crohn's disease with granulomatous hepatopathy with anemia (quiescent).  The Board has characterized the issue on appeal accordingly.

A March 2010 Franciscan Health System discharge summary indicated that the Veteran was admitted with abdominal pain, that he had a long history of Crohn's disease, which had been quiescent for most of the 1980s to early 2000s, but that subsequently the Veteran began having frequent episodes of indigestion and abdominal pain and had been hospitalized on multiple occasions for Crohn's disease flare-ups.  The discharge diagnoses included Crohn's disease exacerbation, resolving.

A May 2011 Franciscan health system history and physical indicated that the Veteran was again admitted to the hospital with abdominal pain and that he had had intermittent flare-ups of his Crohn's disease over the previous 9 years.  
The diagnosis included a Crohn's flare-up.

The Board finds that the above evidence supports a 60 percent rating.  While the symptoms of his Crohn's disease have not been constant, the criteria for a 60 percent rating anticipates that health will be fair during remissions.  The terms "moderately severe" and "severe" are not defined in the regulation.  The Board finds that the Veteran's description of his symptoms during the Board hearing and to the VA-authorized examiners, including numerous attacks per year, along with his multiple hospital admissions and the effect of his Crohn's disease on his employment and daily life warrant the conclusion that his symptoms more nearly approximate the severe impairment envisioned by the criteria for a 60 percent rating, notwithstanding the examination findings that the Veteran was well nourished.  In this regard, the Board notes that the Veteran appeared extremely slender at the time of the Board hearing.

The Veteran is not, however, entitled to the next higher, 100 percent schedular rating because the above evidence reflects that his Crohn's disease did not result in pronounced impairment with marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  In fact, the evidence including the Veteran's statements to the examiners indicated that he did not have anemia during the appeal period, liver findings were normal, and there was no general debility as the Veteran had been able to work half days and in fact SSA found he was not disabled.  Consequently, the Veteran's symptoms do not more nearly approximate the criteria for a 100 percent rating under DC 7323.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's Crohn's disease are fully contemplated by the applicable rating criteria.  Those criteria include the level of impairment, and the Board has, consistent with the argument of the Veteran's representative, taken account of the effect of the disease on the Veteran's employment and the fact that it has resulted in multiple hospitalizations.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for Crohn's disease is not warranted.  38 C.F.R. § 3.321(b)(1).
 
For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's Crohn's disease most nearly approximate the criteria for a 60 percent rating.  The benefit-of-the-doubt doctrine is therefore not for application, and a 60 percent rating is warranted for Crohn's disease.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A 60 percent rating is granted for enteritis (Crohn's disease) with granulomatous hepatomegaly with anemia (quiescent).


REMAND

A claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran indicated in a September 2010 statement and during the Board hearing that his Crohn's disease had contributed to his decision to retire.  Consequently, the issue of entitlement to a TDIU has been raised.  Moreover, the RO addressed the issue of entitlement to a TDIU in the reasons or bases section of its June 2011 SSOC, although only the increased rating claim was listed as an issue.  The only remaining question in this regard is whether referral or remand of this claim is warranted.  Multiple memorandum decisions of the Court have reasoned that, because the issue of entitlement to a TDIU is a part and parcel of a rating claim that meets the above criteria, and is not a separate claim, the issue of entitlement to a TDIU is properly before the Board for adjudication as part of the appeal of the denial of the rating claim.  See Speight v. Shinseki, No. 09-3000, 2011 WL 1557391, at *4 (Vet. App. Apr. 26, 2011) (Moorman, J., mem.); Muma v. Shinseki, No. 09-2734, 2010 WL 4126458 (Vet. App. Oct. 21, 2010) (Kasold, C.J., mem.); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  The Board finds this reasoning to be persuasive and therefore considers the issue of TDIU to be before it on this appeal.  Moreover, the Veteran is in receipt of service connection for splenectomy, rated 30 percent disabled and, at the time of the June 2011 SSOC was rated 30 percent for Crohn's disease, for a combined 50 percent rating.  As the decision to grant entitlement to a 60 percent rating renders the Veteran eligible for a TDIU on a schedular basis, it would be premature for the Board to address the TDIU claim in the first instance.  See 38 C.F.R. § 4.16(a) (listing criteria for schedular consideration of a TDIU). Consequently, remand, not referral, of this claim is appropriate here.

Accordingly, the case is REMANDED for the following action:

Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, which was part of his claim for an increased rating for Crohn's disease, to include, if deemed necessary, a VA examination to address the question of whether the Veteran's splenectomy and/or Crohn's disease render, or rendered, him unemployable.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


